           Case 1:20-cv-00557-DAD-SAB Document 15 Filed 08/31/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ROMMEL D. MEDINA VASQUEZ,                         )   Case No.: 1:20-cv-00557-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S SECOND
13            v.                                           MOTION FOR APPOINMENT OF COUNSEL,
                                                       )   WITHOUT PREJUDICE
14                                                     )
     SHERIFF, et al.,
                                                       )   [ECF No. 14]
15                                                     )
                     Defendants.                       )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Rommel D. Medina Vasquez is proceeding pro se and in forma pauperis in this civil
19   rights action pursuant to 42 U.S.C. § 1983.
20            Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed on
21   August 28, 2020.
22            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28   ///
                                                           1
        Case 1:20-cv-00557-DAD-SAB Document 15 Filed 08/31/20 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case,

12   the Court has yet to screen Plaintiff’s first complaint and based on a cursory review of the complaint,

13   the Court does not find the required exceptional circumstances. Accordingly, Plaintiff’s second otion

14   for appointment of counsel is be DENIED without prejudice.

15
16   IT IS SO ORDERED.

17   Dated:     August 31, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                           2
